Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00442-CV

                           SAN ANTONIO WATER SYSTEM,
                                    Appellant

                                             v.

                                    Debra NICHOLAS,
                                         Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-07444
                       Honorable Antonia Arteaga, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that appellee recover her costs of this appeal from appellant.

      SIGNED October 23, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice